EXHIBIT 10(L) SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER NON-PLAN COMPENSATION Non-Employee Directors The current fees paid to non-employee directors are as follows: Non-employee directors of the Company are each paid $22,000 per year for their services.The Chairmen of the Board of Directors and of the Audit Committee each receive an additional $5,000 for their duties as such while the Chairmen of the Compensation Committee and the Nominating and Governance Committee each receive an additional $3,500 per year for their duties as such. Members of committees other than the Executive Committee, each receive an additional $1,000 for their duties as such. Executive Officers The current annual salaries of the executive officers are as follows: Matthew Boyle, President and Chief Executive Officer British Pounds 190,000 Paul N. Farquhar, Vice President, Treasurer and Chief Financial Officer British Pounds 115,500 Annual cash bonuses will be determined at the end of the year. * Further information about compensation of directors and executive officers is found in the Company’s proxy statements on file with the Commission, as well as in periodic Form 8-K filings by the Company.
